Citation Nr: 1537406	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a rib disability.

3.  Entitlement to service connection for cervical spine disability. 

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Counsel
INTRODUCTION

The Veteran served in the Army Reserve from August 1990 to September 1998 and had active duty service (ACDUTRA) from September 1990 to July 1991 and from September 1995 to October 1995.  

These matters come before the Board of Veterans Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In May 2014, the Board remanded the appeal for further development, namely, to verify the Veteran's period of ACDUTRA and INACDUTRA reserve service and to provide a VA examination for the matters on appeal.  The claim has now returned to the Board for further adjudication. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  A left shoulder disability, to include left rotator cuff tendonitis, was not manifested during ACDUTRA or otherwise during Army Reserve service, and there is no probative evidence indicating that any such disability is casually or etiologically related to such service.  

2.  A rib disability, to include costochondritis and Tietze syndrome, was not manifested during ACDUTRA or otherwise during Army Reserve service, and there is no probative evidence indicating that any such disability is casually or etiologically related to such service.  

3.  A cervical disability, to include cervical strain, myositis, and chronic cervicalgia, was not manifested during ACDUTRA or otherwise during Army Reserve service, and there is no probative evidence indicating that any such disability is casually or etiologically related to such service.  

4.  Bilateral carpal tunnel syndrome was not manifested during ACDUTRA or otherwise during Army Reserve service, and there is no probative evidence indicating that any such disability is casually or etiologically related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2015).  

2.  The criteria for service connection for a rib disability are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2015).  

3.  The criteria for service connection for a cervical disability are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2015).  

4.  The criteria for service connection for bilateral carpal tunnel are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

A. Duty to Notify 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in November 2008 in which the RO advised the Veteran of the evidence needed to substantiate his service connection claims.  The letter was sent prior to the initial adjudication of the Veteran's claims in July 2009.  The Veteran was advised in the letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.  




A. Duty to Assist

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Relevant to the duty to assist, the Veteran's ACDUTRA and Army Reserve service treatment records (STRs) as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

In August 2012, the Veteran was provided a VA examination for his claim of entitlement to service connection for a left shoulder disability.  In August 2014, the Veteran was provided a VA examination for his claims of entitlement to service connection for the left shoulder, bilateral carpal tunnel syndrome, cervical spine and rib condition.  The Board finds that the resulting examinations and opinions are adequate for the purpose of determining entitlement to service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination report provides pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination report in this case provides an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the May 2014 remand directives, which included verifying the Veteran's reserve service and  attempting to obtain a VA medical opinion for the claims on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

The Veteran seeks entitlement to service connection for a left shoulder condition, bilateral carpal tunnel syndrome, cervical spine and rib condition.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24) (West 2002).  Generally, to establish entitlement to service-connected compensation benefits, an appellant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6. 

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained (although, some presumptions will not apply to periods of ACDUTRA and INACDUTRA). In establishing "veteran" status based on aggravation during ACDUTRA, although an active duty for training claimant is not required to show that his active duty for training proximately caused the worsening of his preexisting disability, the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)(B) does require that an active duty for training claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his active duty for training.  Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010).  The causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service. Id. at 173-74.  "Aggravated in the line of duty" as its used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he must demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of active duty for training.  Id. at 174.   

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight. Id.

A. Left Shoulder and Rib Condition

The Veteran claims that he developed pain in the shoulder and chest while in the active reserve in 1995 and 1996 as a result of physical training.  

A review of the Veteran's service treatment records reveals a June 1991 clinical record that revealed complaints of pain in the left shoulder blade for one day while doing jumping jacks.  A physical examination revealed no redness or swelling.  The clinician provided an assessment of possible muscle strain in the left side of the back.  A January 1994 periodic report of medical examination provided clinical findings of a normal spine and other musculoskeletal areas.  In the accompanying report of medical history, the Veteran reported to be in good health and denied having a history of painful or trick shoulder and elbows but reported symptoms of recurrent back pain.    

A private treatment record from Dr. J.M. dated in January 1996 noted complaints regarding the left shoulder.  A September 1996 radiology report of the left shoulder demonstrated no evidence of fracture or dislocations or degenerative changes.  The private radiologist noted there is no soft tissue calcification or masses and provided an opinion of a normal left shoulder.  A radiograph of the Veteran's chest also demonstrated normal heart, lungs, pleura, bony thorax and both hemidiaphragm.  The private radiologist opined that the Veteran had a normal chest with no acute pathology seen.  In August 1998, the Veteran's private physician, Dr. J.V. provided a diagnosis of left shoulder tendonitis.  An October 1998 radiology in the chest continued to demonstrate no rib fractures and the bones are intact.  The radiologist noted that the lungs are expanded without evidence of pneumothorax.  He opined an "essentially normal study."  In November 1998, Dr. J.V. provided a diagnosis of costochondritis.  

The Veteran was provided a VA examination in July 2009.  The VA examiner noted that a review of the claims file has been conducted.  The Veteran reported that his shoulder condition began in 1996 and he was diagnosed with tendonitis.  With regards to his rib condition, the Veteran reported that he was seen by Dr. J.V. who diagnosed his condition as costochondritis.  A physical examination revealed no evidence of joint deformity, instability or giving way, but the examiner noted symptoms of shoulder pain.  The examiner provided a finding of crepitus and tenderness.  The examiner provided a diagnosis of left shoulder tendonitis.  The VA examiner opined that the left shoulder condition is not caused by or a result of the shoulder condition in service.  By way of rationale, she provided that the left shoulder tendonitis in service was an isolated episode and the evidence failed to provide any evidence of recurrent pain or treatment.  Further, radiologic reports also failed to show any pathology.  Thus, the Veteran's current tendonitis is not related to a service event.   

The Veteran was provided another VA examination in August 2014.  The VA examiner noted that a review of the claims file has been conducted.  The VA examiner confirmed a diagnosis of left shoulder tendonitis.  The examiner found limited range of motion of the left shoulder with flexion ending at 160 degrees and abduction ending at 155 degrees.  His functional impairment includes less movement than normal and pain on movement.  The examiner noted that the Veteran has localized tenderness or pain on palpitation as well as guarding of the left shoulder.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  By way of rationale, the examiner provided that there is no evidence of any service-related traumas, diagnosis or treatment during active service.  Further, there is no consecutive evidence of treatment as to account for any service related injuries.  The VA examiner concluded that he agreed with the findings of the July 2009 VA examiner.  

The Veteran was also afforded a VA examination in August 2014 for his claimed rib condition.  The Veteran reported that he has had costochondritis since active duty.  The examiner provided a diagnosis of Tietze Syndrome.  A physical examination of the left shoulder revealed an injury to the Group III intrinsic muscle of the left shoulder girdle pectoralis major, deltoid.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  By way of rationale, he provided that there was no evidence of any injury or consecutive treatment for this condition in the Veteran's service records.  Instead, he was diagnosed with this condition years after active service.  

A review of the record does not support a finding that the Veteran's rib and left shoulder condition are etiologically related to service.  Service treatment records are silent as to the rib condition, meanwhile a June 1991 treatment record noted complaints of left shoulder blade pain after doing jumping jacks.  Post-service records include an August 1996 private radiologic report that revealed normal findings of the left shoulder and chest.  The Veteran was diagnosed with left rotator cuff tendonitis in August 1998 and costochondritis in November 1998, approximately 2 years after ACDUTRA service.  Thus, there is not competent evidence or opinion presented for the record which establishes an etiological relationship between the currently claimed left shoulder and rib disabilities and service.  
 
Further, the Board notes that the medical opinions of record are against a finding that the Veteran's claimed conditions are related to service.  The July 2009 and August 2014 VA examiners are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners interviewed the Veteran, performed a physical examination, and offered an opinion through citation to the facts of the Veteran's case and pertinent medical principles, explaining the basis for finding that the Veteran's claimed rib and left shoulder conditions are not related to service.  For these reasons, the Board finds the VA examiners' opinions to be highly probative to the question at hand.  While the Veteran contends that his conditions were caused by service, there is no probative evidence to support his contention.  Thus, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two with an analysis that the Board can consider and weigh against the contrary opinion provided by the July 2009 and August 2014 VA examiners.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the only probative medical opinion of record is negative. 

The only contrary opinion comes from the Veteran, who relates that his rib and left shoulder conditions are caused in service.  The Veteran claimed that he began treatment in 1996, however, the medical treatment records showed that he was not treated or diagnosed with left shoulder tendonitis until August 1998 and costochondritis until November 1998.  Whereas, radiologic reports dated in August 1996 revealed normal findings of the left shoulder and chest.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  The Board observes that, although the Veteran is a layperson, he is competent to report having his history of pain symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that diagnosis of left shoulder tendonitis and costochondritis require a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that medical opinion provided by the July 2009 and August 2014 VA examiners are more probative and outweighs the Veteran's opinion with respect to the diagnosis and etiology of his claimed conditions.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has left shoulder and rib disabilities that are etiologically related to his period of active service.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims for service connection for a left shoulder disability and rib disability, to include costochondritis and Tietze syndrome, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B. Cervical Spine

The Veteran seeks entitlement to service connection for a cervical neck injury.  

Service treatment records are silent as to any complaints, diagnosis or treatment for a cervical neck injury.  A February 1993 treatment record noted that while carrying heavy equipment, the Veteran developed back pain.  The Board notes that service connection is in effect for lumbar spasms claimed as a back injury.  

Private treatment record from Dr. J.M. includes an August 1996 radiology report of the cervical spine that revealed normal findings.    

At the July 2009 VA examination, the Veteran reported that he developed cervical pain in 1996 and was diagnosed by Dr. J.V.  A physical examination revealed cervical pain upon neck extension.  The examiner found no evidence of ankylosis, but noted evidence of cervical sacrospinal spasms.  X-ray imaging of the cervical spine showed normal soft tissue and vertebral body height, alignment and visualized intervertebral spaces are well preserved.  The posterior elements and joints are also found to be unremarkable.  The VA examiner provided a diagnosis of cervical muscle spasms.  The VA examiner opined that the cervical condition is not caused by or a result of active service.  By way of rationale, she provided that the current cervical spasms are very mild without evidence of treatment in the past 11 years.  

Private treatment records from Dr. J.V. include an imaging report dated in December 2011 of the cervical spine that showed normal soft tissues, vertebral bodies, intervertebral spaces and posterior elements.  The radiologist also found no bony traumatic pathology.  

The Veteran was provided a VA examination in August 2014.  The Veteran reported that he developed cervical pain since service, however the VA examiner provided a diagnosis of cervical strain with the date of diagnosis in 2012.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, the examiner provided that there is no evidence of any diagnosis, consecutive treatments or significant injuries to the cervical area during his period of duties.   The examiner also noted that a physical evaluation was "almost unremarkable" as to any permanent impairment.  

VA treatment records from the San Juan VAMC/Arecibo OPC dated in December 2014 revealed complaints of neck pain.  The Veteran was diagnosed with cervical myositis.  An April 2015 revealed complains of chronic neck pain and lumbosacral pain.  A physical examination of the neck revealed no evidence of jugular vein disease, adenopathy, nodule or carotid bruits.  An magnetic resonance imaging (MRI) of the cervical spine in February 2015 provided normal anatomical alignment without disc herniation, central canal stenosis, foramina stenosis or acute bone abnormalities.  The VA physician provided a diagnosis of chronic cervicalgia.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  The record evidence does not support the Veteran's assertions that his cervical spine disability began in service.  In this regard, service treatment records are silent as to any complaint, treatment or diagnosis of a cervical condition and an August 1996 radiology report of the cervical spine that revealed normal findings.  The Board also places great probative value on the July 2009 and August 2014 VA examiners' opinion which found that the Veteran's cervical strain was less likely than not related to his active service.  
These examiners opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current cervical spine disability is not related to service and service connection is not warranted.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who asserts that he develop neck pain in service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his neck pain.  However, the Board affords no probative value to statements concerning the etiology of his cervical strain as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of cervical spine disability falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements relating his current cervical spine disability to service are afforded no probative value.   

Therefore, the Board finds that a cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during active service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cervical spine disability.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

C. Bilateral Carpal Tunnel Syndrome

The Veteran seeks entitlement to service connection for bilateral carpal tunnel syndrome. 

Service treatment records are silent for any treatment, complaints or diagnosis of bilateral carpal tunnel syndrome.  Similarly, post-service medical records are silent for any complaints, diagnosis or treatment for bilateral carpal tunnel until December 2011 record from Dr. J.V. that showed the Veteran complained of numbness and pain in both hands.  A February 2012 EMG and nerve conduction examination confirmed a diagnosis of bilateral carpal tunnel syndrome.  

The Veteran was provided a VA examination in August 2014.  The Veteran reported that he developed bilateral carpal tunnel syndrome in service, however the VA examiner noted that he was not diagnosed with the condition until 2012.  The Veteran is noted to have mild pain in the upper extremities, but has normal muscle strength, reflex and sensory upon physical examination.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by an in-service injury, event or illness.  By way of rationale, he provided that electrodiagnostic evidence of such condition was found in 2012, approximately 16 years after active duty service.  

The Board acknowledges that, since his service separation, the Veteran has been diagnosed and treated for bilateral carpal tunnel syndrome.  However, the probative post-service evidence (in this case, VA examination reports dated in August 2014) do not support finding that bilateral carpal tunnel syndrome had an onset in service.  By contrast, the VA examiners who saw the Veteran concluded that, although his bilateral carpal tunnel syndrome was not diagnosed until 2012, approximately 16 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  
The VA examiner's opinions were fully supported by a review of the Veteran's claims file which is absent any complaints, treatment or diagnosis of bilateral carpal tunnel syndrome.  See Stefl, supra.  The examination report also contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination reports provide a clear diagnosis and persuasive rationale for the etiology opinions, specifically describing the nature of the current disability and the findings and medical principles that justify the negative nexus opinions.  Thus, the Board finds that the VA examination reports of record are highly probative, and service connection is not warranted. 

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that bilateral carpal tunnel syndrome had its onset in service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau, supra.  In this regard, the Veteran is competent to describe any symptoms or observable signs to his bilateral carpal syndrome.  However, the Board affords no probative value to statements concerning the etiology of his bilateral carpal syndrome as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of bilateral carpal syndrome falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his bilateral carpal syndrome is afforded no probative value.   

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's bilateral carpal syndrome and the Veteran's active military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for bilateral carpal syndrome, is not warranted. 


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a rib disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for bilateral carpal tunnel syndrome is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


